Citation Nr: 1754573	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-33 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), and anxiety.

2. Entitlement to service connection for bilateral leg condition.

3. Entitlement to service connection for bilateral hand condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1983 until December 1987.

These matters come before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Acting Veterans Law Judge in November 2014; a transcript of that hearing is associated with the claims folder.

The Board previously remanded these claims in July 2017.  There has been substantial compliance with respect to the service connection claim for bilateral leg condition.  Unfortunately, further development is necessary before the Board can adjudicate the remaining claims.  

The issues of entitlement to service connection for an acquired psychiatric disorder and bilateral hand condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis for bilateral leg condition.  





CONCLUSION OF LAW

The criteria for service connection for bilateral leg condition have not been met. 38 U.S.C §§ 1101, 1110, 1154 (2012); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examination in September 2015; as discussed in greater details below, the Board finds this examination to be adequate upon which to adjudicate the merits of this appeal.

II. Service Connection 

The Veteran avers that he has bilateral leg disability that are due to his military service. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, the evidence of record does not establish the first element of a service connection claim.  That is, a September 2015 VA examination found that the Veteran did not have a diagnosis of bilateral leg condition.  In particular, no objective evidence of peripheral neuropathy of the bilateral lower extremities were found.  There was no functional loss noted. The Veteran had normal muscle strength with no muscle atrophy.  There was no recurrent subluxation, lateral instability, or recurrent effusion.  There was some decrease of range of motion of the hips and knees, but there was no objective evidence of pain. The Board finds this examination adequate and highly probative as to the Veteran's current disability.  

The Board recognizes that private treatment record from December 2008 reflects that the Veteran had a diagnosis of low back pain with right leg radiculopathy.  VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability. See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328  (1997).  Although the Board must address diagnoses generated prior to the filing of a claim, whether a diagnosis is sufficiently proximate to the filing of a claim to constitute as "current diagnosis" is a factual finding to be made by the Board. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). Here, the December 2008 diagnosis was over four years prior to the Veteran filing the claim in March 2013.  The record is devoid of any other diagnosis of medical condition otherwise.  Considering the length of time that lapsed, the December 2008 diagnosis of a right leg radiculopathy does not have probative value as to whether the Veteran had a current disability.    

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In the absence of proof of a present disability, there can be no valid claim .  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  The Veteran is competent to discuss symptoms that he has, to include pain in the lower extremities, but he has not been shown to possess the medical training necessary to provide a diagnosis of a relevant disability with a specific pathology of the lower extremities.  Therefore, the Board need not discuss the remaining elements of a service connection claim.  

In summary, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral leg condition.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral leg condition is denied. 


REMAND

The Board regrets further delay, but additional development is necessary to adjudicate these claims. 

A. Acquired Psychiatric Disorder 

Pursuant to the Board's remand directives, the Veteran underwent a VA examination in August 2015.  The Veteran was not diagnosed with PTSD at that time, but he had a diagnosis of adjustment disorder with mixed emotions due to financial, occupational, and relationship circumstances.  The exam showed that the Veteran's symptoms included depressed mood and anxiety.  The examiner, however, did not provide a nexus opinion with respect to the Veteran's diagnosed condition.  For this reason, the opinion is inadequate to adjudicate the claim of service connection for acquired psychiatric disorder.    

B. Bilateral hand condition

In accordance with the Board's remand directives, the Veteran was provided a VA examination in September 2015, where he was diagnosed with degenerative arthritis of both hands.  But, there was no peripheral neuropathy diagnosed.  The examiner provided a negative nexus opinion based on the lack of current diagnosis of bilateral hand peripheral neuropathy.  The examiner's rationale as to the diagnosis of degenerative arthritis does not address the Veteran's lay statements regarding tingling beginning in 1986 or the import of the helicopter crash.  The Board finds that an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Update VA medical records.

2. Thereafter, the claims file should be returned to the examiner that conducted the August 2015 VA PTSD examination, or if that examiner is not available, to a similarly qualified examiner for supplemental opinion regarding the Veteran's diagnosed acquired psychiatric disorder. The examiner should review the claims file in its entirety and answer the following question:

Is the Veteran's acquired psychiatric disorder at least as likely as not (50 percent or greater probability) related to service?

The examiner is asked to provide opinion with respect to all diagnosed acquired psychiatric disorders. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

3.  After completing directive # 1, the claims file should be returned to the examiner that conducted the September 2015 VA hand and finger examination, or if that examiner is not available, to a similarly qualified examiner for supplemental opinion regarding the Veteran's degenerative arthritis of both hands. The examiner should review the claims file in its entirety and answer the following question:

Is the Veteran's degenerative arthritis of both hands at least as likely as not (50 percent or greater probability) related to service?

The examiner is asked to consider the Veteran's lay statement and comment on whether his current condition is related to his claimed helicopter accident in service and to consider whether the symptom of tingling in the hands in 1986 forward was an early symptom of the currently diagnosed arthritis.

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

4.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


